PER CURIAM.
Based on our review of the initial brief and appellee’s confession of error, we reverse the judgment of conviction for indirect criminal contempt entered on April 7, 2004. We remand to the circuit court for further proceedings to be conducted pursuant to Florida Rule of Criminal Procedure 3.840. Because the trial judge has been reassigned to a different division, we find that the issue of disqualification and transfer is moot.
Reversed and remanded.
GUNTHER, WARNER and GROSS, JJ., concur.